Case: 1:18-cr-00609-BYP Doc #: 1 Filed: 10/17/18 1 of 1. Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

   

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) IN D I C T M E N T
Piaimiff, ) § §§
) CASE§FI 01
v. ) Title 18, Section 922(g)(1),
) United States Code `
ERIC HOLDER, ) 4
)
Defendant. ) _ ` F" `§ : 111 "“’ ' ge
near visas
COUNT 1

(Felon in Possession of Firearm and Anmiunition,
in violation of 18 U.S.C. § 922(g)(l))

The Grand Jury charges:

On or about July 26, 2018, in the Northern District of Ohio, Eastern Division, Defendant
ERIC HOLDER, having been previously convicted of crimes punishable by imprisonment for a
term exceeding one year, those being: Trafiicl<ing Offenses, in Case Number CR-07-50()012-A,
in the Cuyahoga County Common Pleas Court, on or about November 29, 2007, and Trafficking
Offenses, in Case Number CR-06-488698-A, in the Cuyahoga County Common Pleas Court, on
or about Decernber 13, 2007, did knowingly possess in and affecting interstate commerce a
firearm, to Wit: a Beretta, Model 9, .9mm handgun, serial number 171100, and 12 rounds of

ammunition, in violation of Title 18, United States Code, Section 922(g)(1).
A TRUE BILL.

Original document - Signatures on file vvith the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 

